Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered August 1, 2000, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent *107violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant failed to preserve his claim that the jury’s verdict was repugnant because he failed to object to the alleged repugnancy prior to discharge of the jury and the record does not support his claim that the court prevented him from making a timely and specific objection (see People v O’Sullivan, 258 AD2d 330, lv denied 93 NY2d 901). “[I]n jury cases any claim that the verdict is repugnant must be made before the jury is discharged. This permits the court to resubmit the matter to the jury to obtain a consistent verdict, even if that may require changing an ‘acquittal’, on one or more counts, to a conviction.” (People v Alfaro, 66 NY2d 985, 987 [citations omitted].) We decline to review defendant’s claim in the interest of justice. Concur — Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.